     Case 2:13-cv-02123-JAM-DB Document 65 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   HARRISON BURTON,                                         Case No. 2:13-cv-02123 JAM DB (PC)
12                                             Plaintiff, [PROPOSED] ORDER GRANTING
                                                          DEFENDANT’S UNOPPOSED REQUEST
13                   v.                                   TO MODIFY NOVEMBER 30, 2020
                                                          ORDER REGARDING A SETTLEMENT
14                                                        CONFERENCE (ECF NO. 62)
     F. FOULK, et al.,
15
                                           Defendants.
16

17

18         The court, having considered Defendant Chenoweth’s unopposed request to modify the

19   court’s November 30, 2020, order (ECF No. 62), finds good cause to grant the request.

20         Accordingly, IT IS HEREBY ORDERED as follows:

21         (1)   Under the November 30, 2020, order, if the parties agree that a settlement conference

22   would be useful, they have twenty days from the date of their meet and confer to “file a joint

23   statement so informing the court and stating whether they waive any claim of disqualification

24   from having the undersigned magistrate judge conduct the conference or whether they wish to

25   have a different magistrate judge conduct it.” (ECF No. 62 at 2.) The parties shall have an

26   additional forty-five days to provide their joint statement, as described in the November 30, 2020,

27   order, to the court, and,

28
                                                          1
                   [Proposed] Order Granting Def.’s Unopposed Request to Modify Nov. 30, 2020, Order re Settlement
                                                                                   (2:13-cv-02123 JAM DB (PC))
     Case 2:13-cv-02123-JAM-DB Document 65 Filed 12/23/20 Page 2 of 2


 1         (2)    The pretrial statement deadlines established in the court’s November 30, 2020, order

 2   (ECF No. 62) are VACATED.

 3         The court will reset the pretrial statement deadlines if the parties do not file a joint

 4   statement requesting a settlement conference by the expiration of the forty-five-day extension

 5   granted in this order.

 6

 7   Dated: December 23, 2020

 8

 9

10

11   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/burt2123.prop.mod.o
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
                    [Proposed] Order Granting Def.’s Unopposed Request to Modify Nov. 30, 2020, Order re Settlement
                                                                                    (2:13-cv-02123 JAM DB (PC))
